DETAILED ACTION
Election/Restrictions
Newly submitted claims 18-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The claims are drawn to methods. The first method puts forth steps of providing the service device and extinguishing a fire, which may be accomplished with a device materially different from that of the original device. Provision may occur with a different deployment strategy, sensing structure, and extinguishing may occur with a different extinguishing structure. The second method includes the steps of detecting, moving, and deploying, which may be accomplished with a device materially different from the previously presented device. There may be a different sensing system, different movement control, and a different deployment strategy.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Robotic load handling devices in claim 1, which per the specification, includes a vehicle (Page 5, line 10) 
Containing means in claim 1, which appears to be a generic container
Fire detecting means in claim 2, which per the specification, includes heat sensors, optical sensors, audio sensors or other detecting means (Page 7, lines 10-12)
Spray device in claim 1, which per the specification, includes a nozzle (Page 6, line 30)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Heinemann (EP0440883) in view of Hognaland (US 2015/0307276).
Regarding claim 1, Heinemann discloses a robotic picking system comprising:
a storage system (lines 118-119), the storage system comprising at least one service device (Figure 1), the service device comprising:
a body (1, 3) defining a containing means (3) for containing fire extinguishing material (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Figure 1, The containing means is capable of housing extinguishing material; As depicted, it currently houses the propellant tank), 
a spray device (6) for dispensing the fire extinguishing material from the containing means (Lines 158-159) of the service device toward a portion of a storage system (11) (The limitation is interpreted as a recitation of intended use, and therefore, afforded limited patentable weight; Lines 158-159), such that the service device is adapted to extinguish a fire within the storage system (Paragraph 16).

robotic load handling devices operating on the rails forming the grid: 
the body mounted on two sets of wheels, the first set of wheels being arranged to engage with at least two rails of a first set of rails, the second set of wheels being arranged to engage with at least two rails of a second set of rails, the first set of wheels being independently moveable and driveable with respect to the second set of wheels such that only one set of wheels will engage with the first and second sets of rails at any one time thereby enabling movement of the service device along rails to any point on the grid by driving only the set of wheels engaged with the rails.
The Examiner notes, for clarity, that Heinemann does disclose a movable system through a storage system.
Hognaland discloses an improved robotic picking system that includes a storage system (3) comprising two substantially perpendicular sets of rails forming a grid (Figure 6) and stacked containers (2) located beneath the rails of the grid (Paragraph 31, lines 4-7) , robotic load handling devices (1) operating on the rails forming the grid (Paragraph 31, lines 24-25) a body (5, 5a, 5b) mounted on two sets of wheels (11, 10), a first set of wheels (11) being arranged to engage with at least two rails of a first set of rails (Figure 8), a second set of wheels (10) being arranged to engage with at least two rails of a second set of rails (Figure 9, The interior wheels engage rails to move in the x direction and the exterior wheels engage rails to move in the y direction), one of the first set of wheels (11) or second set of wheels (10) being independently moveable and drivable with respect to the other of the first (11) or second set of wheels (10) such that only one set of wheels (11, 10) will engage with the first and second sets of rails at any one time 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the transporting system of Heinemann with the disclosures of Hognaland, replacing the transporting system of Heinemann with a system that includes two sets of wheels (Hognaland, 11, 10) upon which the body (Heinemann, 1) is mounted, a storage system (Hognaland, 3) comprising two substantially perpendicular sets of rails forming a grid (Hognaland, Figure 6) and stacked containers (Hognaland, 2) located beneath the rails of the grid (Hognaland, Paragraph 31, lines 4-7), a first set of wheels (Hognaland, 11) being arranged to engage with at least two rails of a first set of rails (Hognaland, Figure 8), a second set of wheels (Hognaland, 10) being arranged to engage with at least two rails of a second set of rails (Hognaland, Figure 9, The interior wheels engage rails to move in the x direction and the exterior wheels engage rails to move in the y direction), one of the first or second wheels set of wheels (Hognaland, 11) being independently moveable and drivable with respect to the other of the first or second set of wheels (Hognaland, 10) such that only one set of wheels (Hognaland, 11, 10) will engage with the first and second sets of rails at any one time thereby enabling movement of the service device along rails to any point on a grid by driving only the set of wheels engaged with the rails (Figure 8 and Paragraph 33, each set of wheels provides for movement about the rails, one set at a time in the x or y direction), in order to provide for a service device that provides greater stability, more effective use of space, and a less time consuming transporting process, as disclosed by Hognaland (Paragraph 6).
Regarding claim 2, Heinemann in view of Hognaland discloses the system according to claim 1, wherein the service device further comprises a fire detecting means (Heinemann, 8).
Regarding claim 5, Heinemann in view of Hognaland discloses the system according to claim 1, wherein the fire extinguishing material is selected from a group consisting of gel, powder, foam, aerosol, fluid, gas, pellets liquid and water (Line 121, the material is a propellant, which is a fluid).
Regarding claim 6, Heinemann in view of Hognaland discloses the system according to claim 2, wherein the fire detecting means is selected from a group consisting of a smoke detector, a heat sensor, an optical sensor, and an audio sensor (Line 122 heat sensor).
Regarding claim 7, Heinemann in view of Hognaland discloses the system according to claim 1, wherein the service device further comprises:
a camera means (Heinemann, 7) configured for providing a vision system to allow observation of a fire remotely (Heinemann, lines 156-157).
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heinemann in view of Hognaland and Ariizumi (US 2012/0265333).
Regarding claim 16- 17, Heinemann in view of Hognaland discloses the system according to claim 1, but fails to disclose the system further comprising a hose and a hose reel for supplying fire extinguishing material to the service device
or wherein the hose reel is movably carried on the edge of the system by a structural member.
Ariizumi discloses a system that includes a hose (30) and a hose reel (35) (Paragraph 60, the hose is contained in and drawn out from the lifting cable guide; Examiner interprets this structure as a reel) for supplying the fire extinguishing material to the service device (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Paragraph 60)
and wherein the hose reel (35) is movably carried on the edge of the system by a structural member (44)..
.
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
As to Applicant’s position that Heinemann and Hognaland are not similar, each system is concerned with conveying a service device on a storage system. The Heinemann service device is a fire extinguishing system, while the Hognaland service device is a lifting tool. The Hognaland device is viewed as an improved service device that provides motivation to improve the Heinemann device for operation on a grid.
In response to applicant's argument that disclosure is not provided as to how to integrate the two devices, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The teachings of Hognaland suggest improvement to the mobility of the device of Heinemann.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752